Exhibit 10.1

 



MB EQUIPMENT FINANCE, LLC

 



 MASTER LEASE AGREEMENT NO. 100521



  

THIS MASTER LEASE AGREEMENT (this "Lease") is made as of November 23, 2016,
between MB EQUIPMENT FINANCE, LLC, its successors and permitted assigns
("Lessor"), and TOWER AUTOMOTIVE OPERATIONS USA I, LLC and TOWER AUTOMOTIVE
HOLDINGS USA, LLC, (each such entity and its successors and permitted assigns
are a Co-Lessee and collectively the "Lessee").

 

Lessee desires to lease from Lessor the equipment and other property (the
"Equipment") described in each Equipment Schedule executed pursuant to this
Lease (each, a "Schedule") incorporating by reference the terms and conditions
of this Lease (the term “Lease” shall also include any Riders to this Lease
entered into with respect to such Schedule). Certain definitions and
construction of certain of the terms used in this Lease are provided in Section
18 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Lease agree as follows:

 

1.     AGREEMENT TO LEASE; TERM. This Lease is effective as of the date
specified above. By entering into a Schedule, Lessor leases the Equipment
described therein to Lessee, and Lessee leases such Equipment from Lessor, in
each case, subject to the terms and conditions in this Lease and such Schedule
and all of the other documents and agreements executed in connection herewith
(collectively, the “Lease Documents”). Each Schedule, incorporating the terms
and conditions of this Lease, will constitute a separate instrument of lease.
The term of lease with respect to each item of Equipment leased under a Schedule
shall commence on the date of execution of such Schedule and continue for the
term provided in that Schedule.

 

2.       RENT. Lessee shall pay Lessor (a) the rental installments (“Basic
Rent”) as and when specified in each Schedule, without demand, and (b) all of
the other amounts payable in accordance with this Lease, such Schedule and/or
any of the other Lease Documents (“Other Payments”, and together with the Basic
Rent, collectively, the "Rent"). Upon Lessee’s execution thereof, the related
Schedule shall constitute a non-cancelable net lease, and Lessee's obligation to
pay Rent, and otherwise to perform its obligations under or with respect to such
Schedule and all of the other Lease Documents, are and shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever,
including any right of setoff, counterclaim, recoupment, deduction, defense or
other right which Lessee may have against Lessor, the manufacturer or vendor of
the Equipment (the "Suppliers"), or anyone else, for any reason whatsoever
(each, an “Abatement”). Lessee agrees that all Rent shall be paid in accordance
with Lessor’s or Assignee’s written direction. Time is of the essence. If any
Rent is not paid within five (5) days of the due date, Lessee shall pay a late
charge equal to five (5) percent of the amount in arrears.

 

3.       REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF LESSEE. Lessee
represents, warrants and agrees that, as of the effective date of this Lease and
of each Schedule: (a) Lessee has the form of business organization indicated,
and is and will remain duly organized and existing in good standing under the
laws of the state specified, under Lessee’s signature and is duly qualified to
do business wherever necessary to perform its obligations under the Lease
Documents, including each jurisdiction in which the Equipment is or will be
located. Lessee’s legal name is as shown in the preamble of this Lease; and
Lessee’s Federal Employer Identification Number is set forth under Lessee’s
signature. (b) The Lease Documents (1) have been duly authorized by all
necessary action consistent with Lessee’s form of organization, (2) do not
require the approval of, or giving notice to, any governmental authority, (3) do
not contravene or constitute a default under any applicable law, Lessee’s
organizational documents, or any agreement, indenture, or other instrument to
which Lessee is a party or by which it may be bound, and (4) constitute legal,
valid and binding obligations of Lessee enforceable against Lessee, in
accordance with the terms thereof. (c) There are no pending actions or
proceedings to which Lessee is a party, and there are no other pending or
threatened actions or proceedings of which Lessee has knowledge, before any
court, arbitrator or administrative agency, which, either individually or in the
aggregate, would have a Material Adverse Effect. As used herein, "Material
Adverse Effect" shall mean (i) a materially adverse effect on the business,
condition (financial or otherwise), operations, performance or properties of
Lessee, or on Lessor’s rights and remedies under this Lease, or (ii) a material
impairment of the ability of Lessee to perform its obligations under or remain
in compliance with such Schedule or any of the other Lease Documents. Further,
Lessee is not in default under any financial or other material agreement that,
either individually, or in the aggregate, would have a Material Adverse Effect.
(d) All of the Equipment covered by such Schedule is located solely in the
jurisdiction(s) specified in such Schedule. (e) Under the applicable laws of
each such jurisdiction, such Equipment consists (and shall continue to consist)
solely of personal property and not fixtures. Such Equipment is removable from
and is not essential to the premises at which it is located. (f) The financial
statements of Lessee (copies of which have been furnished to Lessor) have been
prepared in accordance with generally accepted accounting principles
consistently applied ("GAAP"), and fairly present Lessee's financial condition
and the results of its operations as of the date of and for the period covered
by such statements, and since the date of such statements there has been no
material adverse change in such conditions or operations. (g) With respect to
any Collateral, Lessee has good title to, rights in, and/or power to transfer
all of the same. (h) The Supplier is not an affiliate of Lessee. (i) The Supply
Contract (as such term is hereinafter defined) represents an arms’ length
transaction and the purchase price for the Equipment specified therein is the
amount obtainable in an arms’ length transaction between a willing and informed
buyer and a willing and informed seller under no compulsion to sell.

 

 

 

  

4.       FURTHER ASSURANCES AND OTHER COVENANTS. Lessee agrees as follows: (a)
if Tower International, Inc. or its permitted successors and assigns
(collectively, the “Parent”) is no longer subject to the reporting requirements
of, or no longer has a class of equity securities registered under, the
Securities Act of 1933 or the Securities Exchange Act of 1934, Lessee will
furnish Lessor with (1) Lessee's balance sheet, statement of income and
statement of retained earnings, prepared in accordance with GAAP, certified by a
recognized firm of certified public accountants, within ninety (90) days of the
close of each fiscal year of Lessee, (2) Lessee’s quarterly financial report
certified by the chief financial officer of Lessee, within sixty (60) days of
the close of each fiscal quarter of Lessee, and (3) all of Lessee’s Forms 10-K
and 10-Q, if any, filed with the Securities and Exchange Commission (“SEC”) as
and when filed (by furnishing these SEC forms, or making them publicly available
in electronic form, in each case, within the time periods set forth in clauses
(1) and (2), Lessee shall be deemed to have satisfied the requirements of
clauses (1), (2) and (3)). (b) Lessee shall obtain and deliver to Lessor and/or
promptly execute or otherwise authenticate any documents, filings, waivers
(including any landlord and mortgagee waivers), releases and other records, and
will take such further action as Lessor may reasonably request in furtherance of
Lessor’s rights under any of the Lease Documents. Lessee will deliver to Lessor
any additional information reasonably requested by Lessor relating to the
Equipment and/or the general financial condition of Lessee. Lessee irrevocably
authorizes Lessor to file UCC financing statements (“UCCs“), and other filings
with respect to the Equipment or any Collateral. Without Lessor’s prior written
consent, Lessee agrees not to file any information statements or termination
statements or partial releases with respect to any UCCs filed by Lessor pursuant
to this Lease. (c) Lessee shall provide written notice to Lessor: (1) ten (10)
business days prior to any change in Lessee’s name or jurisdiction or form of
organization; (2) promptly upon the occurrence of any Event of Default or event
which, with the lapse of time or the giving of notice, or both, would become an
Event of Default (a "Default"); and (3) promptly upon Lessee becoming aware of
any alleged violation of applicable law relating to the Equipment or this Lease.
(d) Lessee has been advised by Lessor that the USA Patriot Act establishes
minimum standards of account information to be collected and maintained by
Lessor, and that to help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account; and specifically, this means that when Lessee executes this Lease,
Lessor may ask for Lessee’s name and address, the date of birth of the officers
executing this Lease, and other information that will allow Lessor to identify
Lessee; and that Lessor may also ask to see the driver’s license or other
identifying documents of the officers of Lessee executing this Lease. (e) Lessee
is and will remain in full compliance with all applicable laws including,
without limitation, (i) ensuring that no person who owns a controlling interest
in or otherwise controls Lessee is or shall be (A) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation, or (B) a person designated under Sections 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, and (ii) compliance with all applicable
Bank Secrecy Act (“BSA”) laws, regulations and government guidance on BSA
compliance and on the prevention and detection of money laundering violations.

 

5.       CONDITIONS PRECEDENT. Lessor's agreement to purchase and lease any
Equipment under a Schedule, is conditioned upon Lessor's determination that all
of the following have been satisfied: (a) Lessor having received the following,
in form and substance reasonably satisfactory to Lessor: (1) evidence as to due
compliance with the insurance provisions of Section 11; (2) UCCs, real property
waivers and all other filings required by Lessor; (3) a certificate of an
appropriate officer of Lessee certifying: (A) resolutions duly authorizing the
transactions contemplated in the applicable Lease Documents, and (B) the
incumbency and signature of the officers of Lessee authorized to execute such
documents; (4) the only manually executed original of the Schedule, and
counterpart originals of all other Lease Documents; (5) all purchase documents
pertaining to the Equipment (collectively, the "Supply Contract"); (6) if
applicable, the Master Lease Guaranty (the “Guaranty”), in form and substance
satisfactory to Lessor, duly executed by the guarantor specified therein (if
more than one, collectively, the “Guarantor”); (7) if applicable, a certificate
of Guarantor’s secretary certifying: (A) resolutions duly authorizing the
undertaking to guarantee the payment and performance of the obligations of
Lessee under this Lease, and (B) the incumbency and signature of the officers of
Guarantor authorized to execute the Guaranty; and (9) such other documents,
agreements, instruments, certificates, opinions, and assurances, as Lessor
reasonably may require. (b) All representations and warranties provided by
Lessee in favor of Lessor in any of the Lease Documents shall be true and
correct in all material respects on the effective date of the related Schedule
(Lessee's execution and delivery of the Schedule shall constitute Lessee’s
acknowledgment of the same). (c) There shall be no Default or Event of Default
under the Schedule or any other Lease Documents. The Equipment shall have been
delivered to and accepted by Lessee, as evidenced by the Schedule, and shall be
in the condition and repair required hereby; and on the effective date of such
Schedule Lessor shall have received good title to the Equipment described
therein, free and clear of any claims, liens, attachments, rights of others and
legal processes ("Liens").

 

6.       ACCEPTANCE UNDER LEASE. Upon delivery, Lessee shall inspect and, if
conforming to the condition required by the applicable Supply Contract, accept
the Equipment and execute and deliver to Lessor a Schedule describing such
Equipment. The Schedule will evidence Lessee's unconditional and irrevocable
acceptance under the Schedule of the Equipment described therein. However, if
Lessee fails to accept delivery of any item of the Equipment, or accepts such
Equipment but fails to satisfy any or all of the other conditions set forth in
Section 5, Lessor shall have no obligation to purchase or lease such Equipment.
In such event, Lessor’s rights shall include, among other things, the right to
demand that Lessee (a) fully assume all obligations as purchaser of the
Equipment, with the effect of causing Lessor to be released from any liability
relating thereto, (b) immediately remit to Lessor an amount sufficient to
reimburse it for all advance payments, costs, taxes or other charges paid or
incurred with respect to the Equipment (including any of such amounts paid by
Lessor to Supplier under the Supply Contract or as a reimbursement to Lessee),
together with interest at the Default Rate accruing from the date or dates such
amounts were paid by Lessor until indefeasibly repaid by Lessee in full, and (c)
take all other actions necessary to accomplish such assumption.



 



 2 

 



7.       USE AND MAINTENANCE. (a) Lessee shall (1) use the Equipment solely in
the continental United States and in the conduct of its business, for the
purpose for which the Equipment was designed, in a careful and proper manner,
and shall not permanently discontinue use of the Equipment; (2) operate,
maintain, service and repair the Equipment, and maintain all records and other
materials relating thereto, (A) in accordance and consistent with (i) the
Supplier’s recommendations and all maintenance and operating manuals or service
agreements, whenever furnished or entered into, including any subsequent
amendments or replacements thereof, issued by the Supplier or service provider,
(ii) the requirements of all applicable insurance policies, (iii) the Supply
Contract, so as to preserve all of Lessee's and Lessor's rights thereunder,
including all rights to any warranties, indemnities or other rights or remedies,
(iv) all applicable laws, and (v) the prudent practice of other similar
companies in the same business as Lessee, but in any event, to no lesser
standard than that employed by Lessee for comparable equipment owned or leased
by it; and (B) without limiting the foregoing, so as to cause the Equipment to
be in good repair and operating condition and in at least the same condition as
when delivered to Lessee hereunder, except for ordinary wear and tear resulting
despite Lessee's full compliance with the terms hereof; (3) provide written
notice to Lessor not less than thirty (30) days after any change of the location
of any Equipment (or the location of the principal garage of any Equipment, to
the extent that such Equipment is mobile equipment) as specified in the
Schedule; and (4) not attach or incorporate the Equipment to or in any other
property in such a manner that the Equipment may be deemed to have become an
accession to or a part of such other property. (b) Within a reasonable time,
Lessee will replace any parts of the Equipment which become worn out, lost,
destroyed, damaged beyond repair or otherwise unfit for use, by new or
reconditioned replacement parts which are free and clear of all Liens and have a
value, utility and remaining useful life at least equal to the parts replaced
(assuming that they were in the condition required by this Lease). Any
modification or addition to the Equipment that is required by this Lease shall
be made by Lessee. Title to all such parts, modifications and additions to the
Equipment immediately shall vest in Lessor, without any further action by Lessor
or any other person, and they shall be deemed incorporated in the Equipment for
all purposes of the related Schedule. Unless replaced in accordance with this
Section, Lessee shall not remove any parts originally or from time to time
attached to the Equipment, if such parts are essential to the operation of the
Equipment, are required by any other provision of this Lease or cannot be
detached from the Equipment without materially interfering with the operation of
the Equipment or adversely affecting the value, utility and remaining useful
life which the Equipment would have had without the addition of such parts.
Except as permitted in this Section, Lessee shall not make any material
alterations to the Equipment that diminishes its use or value. (c) Upon
forty-eight (48) hours' notice, Lessee shall afford Lessor and/or its designated
representatives access to the premises where the Equipment is located for the
purpose of inspecting such Equipment and all applicable maintenance or other
records relating thereto at any reasonable time during normal business hours;
provided, however, if a Default or Event of Default shall have occurred and then
be continuing, no notice of any inspection by Lessor shall be required. If any
discrepancies are found as they pertain to the general condition of the
Equipment, Lessor will communicate these discrepancies to Lessee in writing.
Lessee shall then have thirty (30) days to rectify these discrepancies at its
sole expense. Lessee shall pay all expenses of a re-inspection by Lessor’s
appointed representative, if corrective measures were required.

 

8.       DISCLAIMER; QUIET ENJOYMENT. (a) THE EQUIPMENT IS LEASED HEREUNDER “AS
IS, WHERE IS”. LESSOR SHALL NOT BE DEEMED TO HAVE MADE, AND HEREBY DISCLAIMS,
ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE EQUIPMENT,
INCLUDING ANY PART, OR ANY MATTER WHATSOEVER, INCLUDING, AS TO EACH ITEM OF
EQUIPMENT, ITS DESIGN, CONDITION, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, TITLE, ABSENCE OF ANY PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR
LATENT DEFECT (WHETHER OR NOT DISCOVERABLE BY LESSEE), COMPLIANCE OF SUCH ITEM
WITH ANY APPLICABLE LAW, CONFORMITY OF SUCH ITEM TO THE PROVISIONS AND
SPECIFICATIONS OF ANY PURCHASE DOCUMENT OR TO THE DESCRIPTION SET FORTH IN THE
RELATED SCHEDULE OR ANY OF THE OTHER LEASE DOCUMENTS, OR ANY INTERFERENCE OR
INFRINGEMENT (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 8(b)), OR ARISING FROM ANY
COURSE OF DEALING OR USAGE OF TRADE, NOR SHALL LESSOR BE LIABLE, FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OR FOR STRICT OR ABSOLUTE
LIABILITY IN TORT; AND LESSEE HEREBY WAIVES ANY CLAIMS ARISING OUT OF ANY OF THE
FOREGOING. Without limiting the foregoing, Lessor will not be responsible to
Lessee or any other person with respect to, and Lessee agrees to bear sole
responsibility for, any risk or other matter that is the subject of Lessor’s
disclaimer; and Lessor's agreement to enter into this Lease and any Schedule is
in reliance upon the freedom from and complete negation of liability or
responsibility for the matters so waived or disclaimed herein or covered by the
indemnity in this Lease. So long as no Event of Default has occurred and is then
continuing, Lessee may exercise Lessor’s rights, if any, under any warranty with
respect to the Equipment. Lessee’s exercise of such rights shall be at its sole
risk, shall not result in any prejudice to Lessor, and may be exercised only
during the term of the related Schedule. Lessee shall not attempt to enforce any
such warranty by legal proceeding without Lessor's prior written approval. (b)
Lessor warrants that during the term of each Schedule, so long as no Event of
Default has occurred and is then continuing, Lessee's possession and use of the
Equipment leased thereunder shall not be interfered with by Lessor or anyone
rightfully claiming an interest through Lessor. The preceding warranty is in
lieu of all other warranties by Lessor, whether written, oral or implied, with
respect to this Lease or the Equipment. Any actual or purported breach of this
warranty shall not give rise to any Abatement, but Lessee may bring a direct
cause of action against Lessor for any actual damages directly resulting from
any such breach.

 

9. FEES AND TAXES. Lessee agrees to: (a) (1) if permitted by law, file in
Lessee’s own name or on Lessor’s behalf, directly with all appropriate taxing
authorities all declarations, returns, inventories and other documentation with
respect to any personal property taxes (or any other taxes in the nature of or
imposed in lieu of property taxes) due or to become due with respect to the
Equipment, and if not so permitted by law, to promptly notify Lessor and provide
it with all information required in order for Lessor to timely file all such
declarations, returns, inventories, or other documentation, and (2) pay on or
before the date when due all such taxes assessed, billed or otherwise payable
with respect to the Equipment directly to the appropriate taxing authorities;
(b) (1) pay when due as requested by Lessor, and (2) defend and indemnify Lessor
on a net after-tax basis against liability for all license and/or registration
fees, assessments, and sales, use, property, excise, privilege, value added and
other taxes or other charges or fees now or hereafter imposed by any
governmental body or agency upon the Equipment or with respect to the
manufacture, shipment, purchase, ownership, delivery, installation, leasing,
operation, possession, use, return, or other disposition thereof or the Rent
hereunder (other than taxes on or measured solely by the net income of Lessor
(except as and to the extent indemnification for such taxes is expressly
addressed in a Schedule)); and (c) indemnify Lessor against any penalties,
charges, interest or costs imposed with respect to any items referred to in
clauses (a) and (b) above (the items referred to in clauses (a), (b), and (c)
above being referred to herein as “Impositions”). Any Impositions which are not
paid when due and which are paid by Lessor shall, at Lessor's option, become
immediately due from Lessee to Lessor.

 

10. INSURANCE. Upon acceptance under a Schedule, until the Equipment is returned
to Lessor in accordance with this Lease, Lessee shall maintain all-risk
insurance coverage with respect to the Equipment and, if applicable,
comprehensive and collision coverage, insuring against, among other things: (a)
any casualty to the Equipment (or any portion thereof), including loss or damage
due to fire and the risks normally included in extended coverage, malicious
mischief and vandalism, for not less than the full replacement value of the
Equipment; and (b) any commercial liability arising in connection with the
Equipment, including both bodily injury and property damage with a combined
single limit per occurrence of not less than the amount specified in the
Schedule; having a deductible reasonably satisfactory to Lessor. Lessee shall
cause to be provided to Lessor, prior to the scheduled expiration or lapse of
such insurance coverage, evidence satisfactory to Lessor of renewal or
replacement coverage. The required insurance policies (including endorsements)
shall (i) be in form and amount reasonably satisfactory to Lessor, and written
by insurers of recognized reputation and responsibility satisfactory to Lessor
(but such insurer shall carry a current rating by A.M. Best Company of at least
"A" for a general policyholder and a financial rating of at least "VIII"), (ii)
be endorsed to name Lessor as an additional insured (but without responsibility
for premiums) and lender’s loss payee, (iii) provide that any amount payable
under the required casualty coverage shall be paid directly to Lessor as sole
loss payee, and (iv) provide for thirty (30) days’ written notice by such
insurer of cancellation, material change, or non-renewal.

 



 3 

 

 

11. LOSS AND DAMAGE. (a) At all times until the Equipment is returned to Lessor
in accordance with this Lease, Lessee shall bear the risk of loss, theft,
confiscation, taking, unavailability, damage or partial destruction of the
Equipment and shall not be released from its obligations under any Schedule or
other Lease Document in any such event. (b) Lessee shall provide prompt written
notice to Lessor of any Total Loss or any material damage to the Equipment. Any
such notice must be provided together with any damage reports provided to any
governmental authority, the insurer or Supplier, and any documents pertaining to
the repair of such damage, including copies of work orders, and all invoices for
related charges. (c) Without limiting any other provision hereof, Lessee shall
repair all damage to any item of Equipment from any and all causes, other than a
Total Loss, so as to cause it to be in the condition and repair required by this
Lease. (d) A “Total Loss” shall be deemed to have occurred to an item of
Equipment upon: (1) the actual or constructive total loss of any item of the
Equipment, (2) the loss, disappearance, theft or destruction of any item of the
Equipment, or damage to any item of the Equipment that is uneconomical to repair
or renders it unfit for normal use, or (3) the condemnation, confiscation,
requisition, seizure, forfeiture or other taking of title to or use of any item
of the Equipment or the imposition of any Lien thereon by any governmental
authority. On the next rent payment date following a Total Loss (a “Loss Payment
Date”), Lessee shall pay to Lessor the Basic Rent due on that date plus the
Stipulated Loss Value of the item or items of the Equipment with respect to
which the Total Loss has occurred (the “Lost Equipment”), together with any
Other Payments due hereunder with respect to the Lost Equipment. Upon making
such payment, (i) Lessee’s obligation to pay future Basic Rent shall terminate
solely with respect to the items of Lost Equipment so paid for, but Lessee shall
remain liable for, and pay as and when due, all Other Payments, and (ii) Lessor
shall convey to Lessee or release all of Lessor’s right, title and interest in
the Lost Equipment, "AS IS WHERE IS", but subject to the requirements of any
third party insurance carrier in order to settle an insurance claim. As used in
this Lease, "Stipulated Loss Value" shall mean the product of the Total Invoice
Cost of the Lost Equipment, times the percentage factor applicable to the Loss
Payment Date, as set forth in the Schedule of Stipulated Loss Values
incorporated in such Schedule. After the final rent payment date of the original
term or any renewal term of a Schedule, the Stipulated Loss Value shall be
determined as of the last rent payment date during the applicable term of such
Schedule, and the applicable percentage factor shall be the last percentage
factor set forth in the Schedule of Stipulated Loss Values incorporated in such
Schedule. (e) Lessor shall be under no duty to Lessee to pursue any claim
against any person in connection with a Total Loss or other loss or damage. (f)
If Lessor receives a payment under an insurance policy required under this Lease
in connection with any Total Loss or other loss of or damage to an item of
Equipment, and such payment is both unconditional and indefeasible, then
provided Lessee shall have complied with the applicable provisions of this
Section, Lessor shall either (1) if received pursuant to a Total Loss, remit
such proceeds to Lessee up to an amount equal to the amount paid by Lessee to
Lessor as the Stipulated Loss Value, or credit such proceeds against any amounts
owed by Lessee pursuant to Section 11(d), or (2) if received with respect to
repairs made pursuant to Section 11(c), remit such proceeds to Lessee up to an
amount equal to the amount of the costs of repair actually incurred by Lessee,
as established to Lessor’s satisfaction.

 

12. REDELIVERY. (a) Unless Lessee has purchased the Equipment in accordance with
a purchase option pursuant to the applicable Schedule, upon the expiration or
earlier cancellation or termination of any Schedule, Lessee shall return the
Equipment described on such Schedule to Lessor free and clear of all Liens
whatsoever, to such place(s) within the continental United States as Lessor
shall specify. Lessee shall provide, at its expense, transit insurance for the
redelivery period in an amount equal to the replacement value of such Equipment
and Lessor shall be named as the loss payee on all such policies of insurance.
Lessee shall cause: (1) the Supplier’s representative or other qualified person
acceptable to Lessor (the “Designated Person”) to de-install such Equipment in
accordance with the Supplier’s specifications (as applicable) and pack such
Equipment properly and in accordance with the Supplier’s recommendations (as
applicable); and (2) such Equipment to be transported in a manner consistent
with the Supplier’s recommendations and practices (as applicable). (b) Upon
return, such Equipment shall be: (i) in the same condition as when delivered to
Lessee under the related Schedule, ordinary wear and tear excepted; (ii)
mechanically and structurally sound, capable of performing the functions for
which such Equipment was originally designed, in accordance with the Supplier’s
published and recommended specifications (as applicable); (iii) redelivered with
all component parts in good operating condition (and all components must meet or
exceed the Supplier’s minimum recommended specifications, unless otherwise
agreed by Lessor in writing); (iv) redelivered with all software and
documentation necessary for the operation of such Equipment for the performance
of the functions for which such Equipment was originally designed (whether or
not such software is embedded in or otherwise is a part of such Equipment); (v)
cleaned and cosmetically acceptable, with all Lessee-installed markings removed
and all rust, corrosion or other contamination having been removed or properly
treated, and in such condition so that it may be installed and placed in service
by a third party; and (vi) in compliance with additional return conditions (if
any) included in the applicable Schedule. Upon delivery, such Equipment shall be
in compliance with all applicable Federal, state and local laws, and health and
safety guidelines. Lessee shall be responsible for the cost of all repairs,
alterations, inspections, appraisals, storage charges, insurance costs,
demonstration costs and other related costs necessary to cause such Equipment to
be in full compliance with the terms of this Lease. (c) If requested by Lessor,
Lessee shall also deliver all related records and other data to Lessor,
including all records of maintenance, modifications, additions and major
repairs, computerized maintenance history, and any maintenance and repair
manuals (collectively, the “Records”). All manuals or other documents delivered
to Lessor that are subject to periodic revision will be fully up-to-date and
current to the latest revision standard of any particular manual or document. In
the event any such Records are missing or incomplete, Lessor shall have the
right to cause the same to be reconstructed at Lessee’s expense. (d) In addition
to Lessor's other rights and remedies hereunder, if such Equipment and the
related Records are not returned in a timely fashion, or if repairs are
necessary to place any item of Equipment in the condition required in this
Section, Lessee shall (i) continue to pay to Lessor per diem rent at the last
prevailing lease rate under the applicable Schedule with respect to such item of
Equipment, for the period of delay in redelivery, and/or for the period of time
reasonably necessary to accomplish such repairs, and (ii) pay to Lessor an
amount equal to the aggregate cost of any such repairs. Lessor's acceptance of
such rent on account of such delay and/or repair does not constitute an
extension or renewal of the term of the related Schedule or a waiver of Lessor's
right to prompt return of such Equipment in proper condition. Such amount shall
be payable upon the earlier of Lessor’s demand or the return of such Equipment
in accordance with this Lease. (e) Without limiting any other terms or
conditions of this Lease, the provisions of this Section are of the essence of
each Schedule, and upon application to any court of equity having jurisdiction,
Lessor shall be entitled to a decree against Lessee requiring Lessee’s specific
performance of its agreements in this Section.

 

 4 

 

 



13.       INDEMNITY. Lessee shall indemnify, defend and keep harmless Lessor and
any Assignee, and their respective agents and employees (each, an "Indemnitee"),
from and against any and all Claims (other than such as may directly and
proximately result from the actual, but not imputed, gross negligence or willful
misconduct of such Indemnitee), by paying, on a net after-tax basis, or
otherwise discharging same, when and as such Claims shall become due. Lessee
agrees that the indemnity provided for in this Section includes the agreement by
Lessee to indemnify each Indemnitee from the consequences of its own simple
negligence, whether that negligence is the sole or concurring cause of the
Claims, and to further indemnify each such Indemnitee with respect to Claims for
which such Indemnitee is strictly liable. Lessor shall give Lessee prompt notice
of any Claim hereby indemnified against and Lessee shall be entitled to control
the defense of and/or to settle any Claim, in each case, so long as (1) no
Default or Event of Default has occurred and is then continuing, (2) Lessee
confirms, in writing, its unconditional and irrevocable commitment to indemnify
each Indemnitee with respect to such Claim, (3) Lessee is financially capable of
satisfying its obligations under this Section, (4) Lessor approves the defense
counsel selected by Lessee, and (5) there is no reasonable risk of criminal
liability being imposed on Lessor or any of its directors, officers or employees
as a result of such Claim. The term "Claims" shall mean all claims, allegations,
harms, judgments, settlements, suits, actions, debts, obligations, damages
(whether incidental, consequential or direct), demands (for compensation,
indemnification, reimbursement or otherwise), losses, penalties, fines,
liabilities (including strict liability), charges that Lessor has incurred or
for which it is responsible, in the nature of interest, Liens, and costs
(including attorneys' fees and disbursements and any other legal or non-legal
expenses of investigation or defense of any Claim, whether or not such Claim is
ultimately defeated or enforcing the rights, remedies or indemnities provided
for hereunder, or otherwise available at law or equity to Lessor), of whatever
kind or nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable, by or against any person, arising on account of (A) any Lease
Document, including the performance, breach (including any Default or Event of
Default) or enforcement of any of the terms thereof, or (B) the Equipment, or
any part or other contents thereof, any substance at any time contained therein
or emitted therefrom, including any hazardous substances, or the premises at
which the Equipment may be located from time to time, or (C) the ordering,
acquisition, delivery, installation or rejection of the Equipment, the
possession of any property to which it may be attached from time to time,
maintenance, use, condition, ownership or operation of any item of Equipment,
and by whomsoever owned, used, possessed or operated, during the term of any
Schedule with respect to that item of Equipment, the existence of latent and
other defects (whether or not discoverable by Lessor or Lessee) any claim in
tort for negligence or strict liability, and any claim for patent, trademark or
copyright infringement, or the loss, damage, destruction, theft, removal,
return, surrender, sale or other disposition of the Equipment, or any item
thereof, including, Claims involving or alleging environmental damage, or any
criminal or terrorist act, or for whatever other reason whatsoever (excluding
Claims resulting solely and directly from the gross negligence or willful
misconduct of any Indemnitee). If any Claim is made against Lessee or an
Indemnitee, the party receiving notice of such Claim shall promptly notify the
other, but the failure of the party receiving notice to so notify the other
shall not relieve Lessee of any obligation hereunder.

 

14. DEFAULT. A default shall be deemed to have occurred hereunder and under a
Schedule upon the occurrence of any of the following (each, an "Event of
Default"): (a) non-payment of Basic Rent on the applicable rent payment date;
(b) non-payment of any Other Payment within five (5) days after it is due; (c)
failure to maintain, use or operate the Equipment in compliance with applicable
law and in accordance with Section 7 hereof; (d) breach by Lessee of its
covenants pursuant to Section 4(e) hereof; (e) failure to obtain, maintain and
comply with all of the insurance coverages required under this Lease; (f) any
transfer or encumbrance, or the existence of any Lien, that is prohibited by
this Lease; (g) a payment or other default by Lessee under any loan, lease,
guaranty or other financial obligation to Lessor or its affiliates which results
in a Material Adverse Effect; (h) a payment or other default by Lessee under any
material loan, lease, guaranty or other material financial obligation to any
third party which results in a Material Adverse Effect (such that any reference
to Lessor shall refer to such third party and any reference to Lease, Schedule
or the other Lease Documents shall refer to any documentation of such material
loan, lease, guaranty or other material financial obligation, as applicable);
(i) an inaccuracy in any representation or breach of warranty by Lessee
(including any false or misleading representation or warranty) in any financial
statement or Lease Document, including any omission of any substantial
contingent or unliquidated liability or claim against Lessee; (j) the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
by or against Lessee or any of its properties or business (unless, if
involuntary, the proceeding is dismissed within ninety (90) days of the filing
thereof) or the rejection of this Lease or any other Lease Document in any such
proceeding; (k) the failure by Lessee generally to pay its debts as they become
due or its admission in writing of its inability to pay the same; (l) Lessee
shall (1) enter into any transaction of merger or consolidation, unless Lessee
shall be the surviving entity (such actions being referred to as an "Event"),
unless the surviving entity is organized and existing under the laws of the
United States or any state, and prior to such Event: (A) such person executes
and delivers to Lessor (x) an agreement satisfactory to Lessor, in its sole
discretion, containing such person's effective assumption, and its agreement to
pay, perform, comply with and otherwise be liable for, in a due and punctual
manner, all of Lessee's obligations having previously arisen, or then or
thereafter arising, under any and all of the Lease Documents, and (y) any and
all other documents, agreements, instruments, certificates, opinions and filings
requested by Lessor; and (B) Lessor is satisfied as to the creditworthiness of
such person, and as to such person's conformance to the other standard criteria
then used by Lessor when approving transactions similar to the transactions
contemplated in this Lease; (2) cease to do business as a going concern,
liquidate, or dissolve; or (3) sell, transfer, or otherwise dispose of all or
substantially all of its assets or property; (m) if Lessee is privately held and
effective control of Lessee's voting capital stock/membership
interests/partnership interests, issued and outstanding from time to time, is
not retained by the present holders or their affiliates (unless Lessee shall
have provided thirty (30) days' prior written notice to Lessor of the proposed
disposition and Lessor shall have consented thereto in writing); (n) if Lessee
is a publicly held corporation and is no longer subject to the reporting
requirements of, or no longer has a class of equity securities registered under,
the Securities Act of 1933 or the Securities Exchange Act of 1934, is delisted
from the New York Stock Exchange (NYSE) or there is a change in the ownership of
Lessee’s capital stock such that any “person” or “group” (within the meaning of
Rule 13d-5 of the Securities Exchange Act of 1934, as amended), other than a
current owner of Guarantor’s capital stock (including, without limitation,
Guarantor) and common stock of Lessee purchased or owned by Guarantor, shall own
30% of either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding common stock of Lessee, unless Lessor
is satisfied as to the creditworthiness of Lessee and as to Lessee's conformance
to the other standard criteria then used by Lessor for such purpose immediately
thereafter; (o) there occurs a default or repudiation under any guaranty
executed in connection with this Lease; (p) failure to satisfy the requirements
of any financial covenants set forth herein, or in any Schedule or in any rider
hereto or thereto; or (q) breach by Lessee of any other covenant, condition or
agreement (other than those in items (a)-(p)) under this Lease or any of the
other Lease Documents that continues for thirty (30) days after Lessor’s written
notice to Lessee (but such notice and cure period will not be applicable unless
such breach is curable by practical means within such notice period); or (r) to
the extent any of the Equipment is located at 43955 Plymouth Oaks Boulevard,
Plymouth, MI 48170 or any other premises subject to the Lessee’s lease with
Lexington Lion Plymouth L.P., its successors and assigns (the “Landlord”), the
cancellation, termination or expiration of Lessee’s lease with the Landlord; or
(s) if Guarantor is a publicly held corporation and is no longer subject to the
reporting requirements of, or no longer has a class of equity securities
registered under, the Securities Act of 1933 or the Securities Exchange Act of
1934, is delisted from the New York Stock Exchange (NYSE), or there is a change
in the ownership of Guarantor’s capital stock such that any “person” or “group”
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934, as
amended) other than a current owner of Guarantor’s capital stock (including,
without limitation, Guarantor) shall own thirty percent (30%) of either the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding common stock of Guarantor, unless Lessor is satisfied as
to the creditworthiness of Guarantor and as to Guarantor 's conformance to the
other standard criteria then used by Lessor for such purpose immediately
thereafter.

 

 5 

 

 



The occurrence of an Event of Default with respect to any Schedule shall, at the
sole discretion of Lessor, constitute an Event of Default with respect to any or
all Schedules to which it is then a party. Notwithstanding anything to the
contrary set forth herein, Lessor may exercise all rights and remedies hereunder
independently with respect to each Schedule.

 

15. REMEDIES. (a) If an Event of Default occurs and is continuing with respect
to any Schedule, the Lessor thereunder may (in its sole discretion) exercise any
one or more of the remedies specified in such Schedule with respect to such
Schedule and any or all other Schedules to which such Lessor is then a party.

 

(b) A cancellation or termination of any Schedule shall occur only upon written
notice by Lessor to Lessee. If an Event of Default occurs and is continuing with
respect to any Schedule, Lessee shall be liable for all of the following
(“Enforcement Costs”): (1) all unpaid Rent due before, during or after exercise
of any of the foregoing remedies, and (2) all reasonable legal fees (including
consultation, drafting notices or other documents, expert witness fees, sending
notices or instituting, prosecuting or defending litigation or arbitration) and
other enforcement costs and expenses incurred by reason of any Default or Event
of Default or the exercise of Lessor's rights or remedies, including all
expenses incurred in connection with the return or other recovery of any
Equipment in accordance with the terms of this Lease or in placing such
Equipment in the condition required hereby, or the sale, re-lease or other
disposition (including but not limited to costs of transportation, possession,
storage, insurance, taxes, lien removal, repair, refurbishing, advertising and
brokers’ fees), and sales or use taxes incurred by Lessor in connection with any
disposition of the Equipment after the occurrence of an Event of Default, and
all other pre-judgment and post-judgment enforcement related actions taken by
Lessor or any actions taken by Lessor in any bankruptcy case involving Lessee,
the Equipment, or any other person. From and after the date on which an Event of
Default occurs and is continuing, Lessee shall pay interest to Lessor with
respect to all amounts due hereunder until such amounts are received by Lessor
in good funds at a per annum interest rate that is the lesser of twelve (12%)
percent or the maximum rate permitted by applicable law (the “Default Rate”). No
right or remedy is exclusive and each may be used successively and cumulatively.
Any failure to exercise the rights granted hereunder or under a Schedule upon
any Default or Event of Default shall not constitute a waiver of any such right.
No extension of time for payment or performance of any of Lessee’s obligations
shall operate to release, discharge, modify, change or affect the original
liability of Lessee for such obligations, either in whole or in part. In any
action to repossess any Equipment or other Collateral, Lessee waives any bonds
and any surety or security required by any applicable laws as an incident to
such repossession. Notices of Lessor’s intention to accelerate, acceleration,
nonpayment, presentment, protest, dishonor or any other notice whatsoever (other
than as expressly set forth herein) are waived by Lessee. Any notice given by
Lessor of any disposition of the Equipment or any Collateral or other intended
action of Lessor which is given in accordance with this Lease at least ten (10)
days prior to such action, shall constitute fair and reasonable notice of such
action. The execution of a Schedule shall not constitute a waiver by Lessor of
any pre-existing Default or Event of Default. With respect to any disposition of
any Equipment or Collateral pursuant to this Lease, (i) Lessor shall have no
obligation, subject to the requirements of commercial reasonableness, to
clean-up or otherwise prepare the same for disposition, (ii) Lessor may comply
with any applicable law in connection with any such disposition, and any actions
taken in connection therewith shall not be deemed to have adversely affected the
commercial reasonableness of any disposition thereof, (iii) Lessor may disclaim
any title or other warranties in connection with any such disposition, and (iv)
Lessee shall remain responsible for any deficiency remaining after Lessor’s
exercise of its remedies and application of any funds or credits against
Lessee’s obligations under any Schedule.

 

16. ASSIGNMENT. (a) LESSEE SHALL NOT ASSIGN, DELEGATE, TRANSFER OR ENCUMBER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY SCHEDULE, OR ITS LEASEHOLD
INTEREST OR ANY COLLATERAL, SUBLET THE EQUIPMENT OR OTHERWISE PERMIT THE
EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE POSSESSION
OF, ANYONE BUT LESSEE. Without limiting the foregoing, (1) Lessee may not
attempt to dispose of any of the Equipment, and (2) Lessee shall (A) maintain
the Equipment free from all Liens, other than Permitted Liens, (B) notify Lessor
immediately upon receipt of notice of any Lien affecting the Equipment, and (C)
defend Lessor's title to the Equipment. A “Permitted Lien” shall mean any Lien
for Impositions, Liens of mechanics, materialmen, or suppliers and similar Liens
arising by operation of law, provided that any such Lien is incurred by Lessee
in the ordinary course of business, for sums that are not yet delinquent or are
being contested in good faith and with due diligence, by negotiations or by
appropriate proceedings which suspend the collection thereof and, in Lessor's
sole discretion, (i) do not involve any substantial danger of the sale,
forfeiture or loss of the Equipment or any interest therein, and (ii) for the
payment of which adequate assurances or security have been provided to Lessor.
No disposition referred to in this Section shall relieve Lessee of its
obligations, and Lessee shall remain primarily liable under each Schedule and
all of the other Lease Documents. (b) Lessor may at any time with or without
notice to Lessee grant a security interest in, sell, assign, delegate or
otherwise transfer (an “Assignment”) all or any part of its interest in the
Equipment, this Lease or any Schedule and any related Lease Documents or any
Rent thereunder, or the right to enter into any Schedule, and Lessee shall
perform all of its obligations thereunder, to the extent so transferred, for the
benefit of the beneficiary of such Assignment which beneficiary shall be an
Eligible Assignee (as defined below) (such beneficiary, including any successors
and assigns, an “Assignee”). “Eligible Assignee” shall mean any affiliate or
subsidiary of Lessor, as applicable, or any other regulated financial
institution (or a subsidiary or affiliate of such a regulated financial
institution) that is not a competitor of Lessee. Lessee agrees not to assert
against any Assignee any Abatement (without limiting the provisions of Section
2) or Claim that Lessee may have against Lessor, and Assignee shall not be bound
by, or otherwise required to perform any of Lessor’s obligations, unless
expressly assumed by such Assignee. Lessor shall be relieved of any such assumed
obligations (excluding such obligations of Lessor to purchase the Equipment from
the respective vendor). If so directed in writing, Lessee shall pay all Rent and
all other sums that become due under the assigned Schedule and other Lease
Documents directly to the Assignee or any other party designated in writing by
Lessor or such Assignee. Lessee acknowledges that Lessor’s right to enter into
an Assignment is essential to Lessor and, accordingly, waives any restrictions
under applicable law with respect to an Assignment and any related remedies.
Upon the request of Lessor or any Assignee, Lessee also agrees (i) to promptly
execute and deliver to Lessor or to such Assignee an acknowledgment of the
Assignment in form and substance satisfactory to the requesting party, an
insurance certificate and such other documents and assurances reasonably
requested by Lessor or Assignee, and (ii) to comply with all other reasonable
requirements of any such Assignee in connection with any such Assignment. Upon
such Assignment and except as may otherwise be provided herein, all references
in this Lease to “Lessor” shall include such Assignee. (c) Subject always to the
foregoing, this Lease and each Schedule shall inure to the benefit of, and are
binding upon, Lessee’s and Lessor’s respective successors and assigns.

 

 6 

 

 



17.        MISCELLANEOUS. (a) This Lease, each Schedule, any Riders hereto or
thereto and any commitment letter between the parties, constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof and shall not be amended or modified in any manner except by a document
in writing executed by both parties. (b) Any provision of this Lease that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. (c) The representations,
warranties and agreements of Lessee herein shall be deemed to be continuing and
to survive the execution and delivery of this Lease, each Schedule and any other
Lease Documents. With respect to each Schedule, the obligations of Lessee under
Sections 8, 9, 11, 12 and 13 hereof, together with any of Lessee's obligations
under the other provisions of this Lease (as incorporated therein) which have
accrued but not been fully satisfied, performed or complied with prior to the
expiration or earlier cancellation or termination of such Schedule, shall
survive the expiration or earlier cancellation or termination thereof. (d) All
of Lessee’s obligations hereunder and under any Schedule shall be performed at
Lessee’s sole expense. Lessee shall reimburse Lessor promptly upon demand for
all expenses incurred by Lessor in connection with (1) any action taken by
Lessor at Lessee’s request, or in connection with any option, (2) the filing or
recording of real property waivers and UCCs, (3) any Enforcement Costs not
recovered pursuant to Section 16, (4) all inspections, and (5) all lien search
reports (and copies of filings) requested by Lessor. If Lessee fails to perform
any of its obligations with respect to a Schedule, Lessor shall have the right,
but shall not be obligated, to effect such performance, and Lessee shall
reimburse Lessor, upon demand, for all expenses incurred by Lessor in connection
with such performance. Lessor's effecting such compliance shall not be a waiver
of Lessee's default. (e) Lessee irrevocably appoints Lessor as Lessee's
attorney-in-fact (which power shall be deemed coupled with an interest) to: (1)
make minor corrections to manifest errors in factual data in any Schedule and/or
any addenda, attachments, exhibits and/or riders to this Lease or any Schedule;
and (2) execute, endorse and deliver any documents and checks or drafts relating
to or received in payment for any loss or damage under the policies of insurance
required by this Lease, but only to the extent that the same relates to the
Equipment, or are required by titling agencies in order to reflect Lessor as the
owner and/or lienholder with respect to certificates of title pertaining to
motor vehicles (if any) comprising the Equipment. (f) LESSOR AND LESSEE HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH LESSEE AND/OR LESSOR
MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS LEASE. (g) All
notices (excluding billings and communications in the ordinary course of
business) hereunder shall be in writing, personally delivered, delivered by
overnight courier service, sent by facsimile transmission (with confirmation of
receipt), or sent by certified mail, return receipt requested, addressed to the
other party at its respective address stated below the signature of such party
or at such other address as such party shall from time to time designate in
writing to the other party; and shall be effective from the date of receipt. (h)
This Lease shall not be effective unless and until accepted by execution by an
officer of Lessor at the address, in the State of Maryland, as set forth below
the signature of Lessor. THIS LEASE AND ALL OF THE OTHER LEASE DOCUMENTS, AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (the "State") (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF THE STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT. The parties agree that
any action or proceeding arising out of or relating to this Lease may be
commenced in any state or Federal court in the State, and agree that a summons
and complaint commencing an action or proceeding in any such court shall be
properly served and shall confer personal jurisdiction if served personally or
by certified mail to it at the mailing address below Lessee’s signature, or as
it may provide in writing from time to time, or as otherwise provided under the
laws of the State. (i) This Lease and all of the other Lease Documents may be
executed in counterparts. Photocopies, electronic or facsimile transmissions of
signatures shall be deemed original signatures and shall be fully binding on the
parties to the same extent as original signatures. The transfer or possession of
the “Original” of this Lease shall be irrelevant to the full or collateral
assignment of, or grant of security interest in, any Schedule; provided,
however, no security interest in any Schedule may be created through the
transfer, possession or control, as applicable, of any counterpart of such
Schedule other than the original thereof, which shall be identified as the
document or record (as applicable) marked "Original" and all other counterparts
shall be marked "Duplicate". (j) If Lessor is required by the terms hereof to
pay to or for the benefit of Lessee any amount received as a refund of an
Imposition or as insurance proceeds, Lessor shall not be required to pay such
amount, if any Default has occurred and is then continuing and not been cured or
any Event of Default shall have occurred and is then continuing and not been
waived by Lessor. In addition, if Lessor is required by the terms hereof to
cooperate with Lessee in connection with certain matters, such cooperation shall
not be required if a Default or Event of Default has then occurred and is
continuing. (k) To the extent Lessor is required to give its consent or approval
with respect to any matter, the reasonableness of Lessor's withholding of such
consent shall be determined based on the then existing circumstances; provided,
that Lessor's withholding of its consent shall be deemed reasonable for all
purposes if (i) the taking of the action that is the subject of such request,
might result (in Lessor's discretion), in (A) an impairment of Lessor's rights,
title or interests hereunder or under any Schedule or other Lease Document, or
to the Equipment, or (B) expose Lessor to any Claims or Impositions, or (ii)
Lessee fails to provide promptly to Lessor any filings, certificates, opinions
or indemnities required by Lessor as a condition to such consent.

 



 7 

 

 

18. JOINT AND SEVERAL OBLIGATIONS. The obligations of Tower Automotive
Operations USA I, LLC and Tower Automotive Holdings USA, LLC are joint and
several. Each reference to the term "Lessee" shall be deemed to refer to each of
Tower Automotive Operations USA I, LLC and Tower Automotive Holdings USA, LLC;
each representation and warranty made by Lessee shall be deemed to have been
made by each such party; each covenant and undertaking on the part of Lessee
shall be deemed individually applicable with respect to each such party; and
each event constituting an Event of Default under this Lease shall be determined
with respect to each such party. A separate action or actions may be brought and
prosecuted against any such party whether an action is brought against any other
party or whether any other party is joined in any such action or actions. Each
such party waives any right to require Lessor to: (a) proceed against any other
party; (b) proceed against or exhaust any security held from any other party; or
(c) pursue any other remedy in Lessor's power whatsoever. Notices hereunder
required to be provided to Lessee shall be effective if provided to any such
party. Any consent on the part of Lessee hereunder shall be effective when
provided by any such party and Lessor shall be entitled to rely upon any notice
or consent given by any such party as being notice or consent given by Lessee
hereunder.

 

In the event any obligation of Lessee under this Lease is deemed to be an
agreement by any individual Lessee to answer for the debt or default of another
individual Lessee (including each other) or as a hypothecation of property as
security therefor, each Lessee represents and warrants that: (x) no
representation has been made to it as to the creditworthiness of any other
obligor, and (y) it has established adequate means of obtaining from each other
obligor on a continuing basis, financial or other information pertaining to each
other obligor's financial condition. Each Lessee expressly waives diligence,
demand, presentment, protest and notice of every kind and nature whatsoever,
consents to the taking by Lessor of any additional security for the obligations
secured hereby, or the alteration or release in any manner of any security now
or hereafter held in connection with any obligations now or hereafter secured by
this Lease, and consents that Lessor and any obligor may deal with each other in
connection with said obligations or otherwise, or alter any contracts now or
hereafter existing between them, in any manner whatsoever, including without
limitation the renewal, extension, acceleration, changes in time for payment,
and increases or decreases in any rent, rate of interest or other amounts owing,
all without in any way altering the liability of each Lessee, or affecting any
security for such obligations. Should any default be made in the payment of any
such obligations or in the terms or conditions of any security held, Lessor is
hereby expressly given the right, at its option, to proceed in the enforcement
of this Lease independently of any other remedy or security it may at any time
hold in connection with such obligations secured and it shall not be necessary
for Lessor to proceed upon or against and/or exhaust any other security or
remedy before proceeding to enforce its rights against any Lessee. Each Lessee
further waives any right of subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect of sums paid
to Lessor by any Lessee.

 

19.       DEFINITIONS AND RULES OF CONSTRUCTION. (a) The following terms when
used in this Lease or in any of the Schedules have the following meanings: (1)
“affiliate”: with respect to any given person, shall mean (i) each person that
directly or indirectly owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, five (5) percent or more of the voting stock,
membership interest or similar equity interest having ordinary voting power in
the election of directors or managers of such person, (ii) each person that
controls, is controlled by, or is under common control with, such person, or
(iii) each of such person’s officers, directors, members, joint venturers and
partners. For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; (2) "applicable law" or "law": any law,
rule, regulation, ordinance, order, code, common law, interpretation, judgment,
directive, decree, treaty, injunction, writ, determination, award, permit or
similar norm or decision of any governmental authority; (3) “AS IS, WHERE IS”:
AS IS, WHERE IS, without warranty, express or implied, with respect to any
matter whatsoever; (4) "business day": any day, other than a Saturday, Sunday,
or legal holiday for commercial banks under the laws of the state of the
Lessor’s notice address; (5) “Collateral”: shall have the meaning given such
term in the Schedule; (6) "governmental authority": any federal, state, county,
municipal, regional or other governmental authority, agency, board, body,
instrumentality or court, in each case, whether domestic or foreign; (7)
"person": any individual, corporation, limited liability entity, partnership,
joint venture, or other legal entity or a governmental authority, whether
employed, hired, affiliated, owned, contracted with, or otherwise related or
unrelated to Lessee or Lessor; and (8) "UCC" or "Uniform Commercial Code": the
Uniform Commercial Code as in effect in the State or in any other applicable
jurisdiction; and any reference to an article (including Article 2A) or section
thereof shall mean the corresponding article or section (however termed) of any
such applicable version of the Uniform Commercial Code. (b) The following terms
when used herein or in any of the Schedules shall be construed as follows: (1)
"herein," "hereof," "hereunder," etc.: in, of, under, etc. this Lease or such
other Lease Document in which such term appears (and not merely in, of, under,
etc. the section or provision where the reference occurs); (2) "including":
means including without limitation unless such term is followed by the words
"and limited to," or similar words; and (3) "or": at least one, but not
necessarily only one, of the alternatives enumerated. Any defined term used in
the singular preceded by "any" indicates any number of the members of the
relevant class. Any Lease Document or other agreement or instrument referred to
herein means such agreement or instrument as supplemented and amended from time
to time. Any reference to Lessor or Lessee shall include their permitted
successors and assigns. Any reference to an applicable law shall also mean such
law as amended, superseded or replaced from time to time. (c) Any accounting
term used in this Lease or the other Lease Documents shall have, unless
otherwise specifically provided therein, the meaning customarily given such term
in accordance with GAAP, and all financial computations thereunder shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP consistently applied; provided, that all financial covenants and
calculations in the Lease Documents shall be made in accordance with GAAP as in
effect on the date hereof unless Lessee and Lessor shall otherwise specifically
agree in writing. That certain items or computations are explicitly modified by
the phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

 

 

 8 

 



  

IN WITNESS WHEREOF, the parties hereto have caused this Master Lease Agreement
to be duly executed, under seal, as of the day and year first above set forth.



 



MB EQUIPMENT FINANCE, LLC   TOWER AUTOMOTIVE OPERATIONS USA I, LLC Lessor    
Co-Lessee                     By: /s/ Jeannie McManus   By: /s/ Dennis C. Pike
Name: Jeannie McManus   Name: Dennis C. Pike Title: SVP   Title: Treasurer      
      230 Schilling Circle
Suite 340   Address: 17672 Laurel Park Drive N. Suite 400E
Livonia, MI 48152   Hunt Valley, Maryland  21031     Attention: Treasurer  
Facsimile: 443-798-6599     Facsimile:  248-673-6801                 Form of
Organization: Limited Liability Company       Jurisdiction of Organization:
Delaware       Federal Employer Identification No.: 26-0440499                  
         TOWER AUTOMOTIVE HOLDINGS USA, LLC        Co-Lessee                    
      By: /s/ Dennis C. Pike       Name: Dennis C. Pike       Title: Treasurer  
       

 

      Address: 17672 Laurel Park Drive N. Suite 400E           Livonia, MI 48152
        Attention: Treasurer         Facsimile: 248-675-6801                
Form of Organization: Limited Liability Company       Jurisdiction of
Organization: Delaware       Federal Employer Identification No.: 26-0459108

 

 



 9 

